Name: 2014/467/EU: Council Decision of 14 July 2014 extending the validity of Decision 2011/492/EU and suspending the application of its appropriate measures
 Type: Decision
 Subject Matter: rights and freedoms;  political framework;  executive power and public service;  Africa;  electoral procedure and voting;  European construction
 Date Published: 2014-07-18

 18.7.2014 EN Official Journal of the European Union L 212/12 COUNCIL DECISION of 14 July 2014 extending the validity of Decision 2011/492/EU and suspending the application of its appropriate measures (2014/467/EU) THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, Having regard to the Partnership Agreement between the members of the African, Caribbean and Pacific Group of States of the one part, and the European Community and its Member States of the other part, signed in Cotonou on 23 June 2000 (1) (hereinafter referred to as the ACP-EU Partnership Agreement), as last amended in Ouagadougou, Burkina Faso on 22 June 2010 (2), and in particular Article 96 thereof, Having regard to the Internal Agreement between the representatives of the governments of the Member States, meeting within the Council, on measures to be taken and procedures to be followed for the implementation of the ACP-EU Partnership Agreement (3), and in particular Article 3 thereof, Having regard to the proposal from the European Commission, Whereas: (1) By Council Decision 2011/492/EU (4), consultations with the Republic of Guinea-Bissau under Article 96 of the ACP-EU Partnership Agreement were concluded and appropriate measures, as specified in the Annex to that Decision, were taken. (2) By Council Decision 2013/385/EU (5), Decision 2011/492/EU was amended to extend the period of application of the appropriate measures by one year, until 19 July 2014. (3) The essential elements cited in Article 9 of the ACP-EU Partnership Agreement continue to be violated and the current conditions in Guinea-Bissau do not ensure respect for human rights, democratic principles and the rule of law. It is therefore appropriate to extend the validity of Decision 2011/492/EU for a period of one year. (4) However, taking into consideration the holding of peaceful, free and credible elections on 13 April 2014 and 18 May 2014, which represent a major step towards more democracy and stability, and in order to engage with and provide direct support to the democratically elected authorities in their efforts to consolidate the democratic institutions, reconcile the society and promote the socioeconomic development of Guinea Bissau, the appropriate measures set out in the Annex to Decision 2011/492/EU should be suspended. (5) This Decision should be reviewed six months after its entry into force. HAS ADOPTED THIS DECISION: Article 1 The validity of Decision 2011/492/EU and of its appropriate measures is hereby extended until 19 July 2015. However, the application of the appropriate measures is hereby suspended. The appropriate measures shall be kept under constant review and shall be applied again should the situation in Guinea Bissau seriously deteriorate. Such measures shall, in any event, be reviewed six months after the entry into force of this Decision. Article 2 The letter in the Annex to this Decision shall be sent to the authorities of Guinea-Bissau. Article 3 This Decision shall enter into force on the date of its adoption. Done at Brussels, 14 July 2014. For the Council The President M. MARTINA (1) OJ L 317, 15.12.2000, p. 3. (2) Agreement amending for the second time the Partnership Agreement between the members of the African, Caribbean and Pacific Group of States, of the one part, and the European Community and its Member States, of the other part, signed in Cotonou on 23 June 2000, as first amended in Luxembourg on 25 June 2005 (OJ L 287, 4.11.2010, p. 3). (3) OJ L 317, 15.12.2000, p. 376, as amended by Internal Agreement between the Representatives of the Governments of the Member States, meeting within the Council, amending the Internal Agreement of 18 September 2000 on measures to be taken and procedures to be followed for the implementation of the ACP-EC Partnership Agreement (OJ L 247, 9.9.2006, p. 48). (4) Council Decision 2011/492/EU of 18 July 2011 concerning the conclusion of consultations with the Republic of Guinea-Bissau under Article 96 ACP-EU Partnership Agreement (OJ L 203, 6.8.2011, p. 2). (5) Council Decision 2013/385/EU of 15 July 2013 extending the period of application of the appropriate measures in Decision 2011/492/EU concerning Guinea-Bissau and amending that Decision (OJ L 194, 17.7.2013, p. 6). ANNEX H.E. the President of the Republic of Guinea-Bissau, H.E. the Prime Minister of the Republic of Guinea-Bissau, Sirs, Further to the consultations which took place in Brussels on 29 March 2011 in the framework of Article 96 of the ACP-EU Partnership Agreement, the European Union decided on 18 July 2011, by Council Decision 2011/492/EU to adopt appropriate measures, including a scheme of mutual commitments for the gradual resumption of European Union cooperation. By Council Decision 2013/385/EU, Decision 2011/492/EU was extended by one year, and is valid until 19 July 2014. Over the last 12 months, during which interim authorities were in place, no progress was made in terms of respect of human rights, the fight against impunity, reform of the security sector or the fight against illegal trafficking, notably of drugs, which were foreseen in the scheme of mutual commitments for the resumption of European Union cooperation. However, the European Union is encouraged by the holding of free, peaceful and credible legislative and presidential elections on 13 April 2014 and 18 May 2014, which represented a major step towards democracy and stability in the country. The European Union has therefore decided to suspend the measures applied under Article 96 of the Cotonou Agreement as set out in Decision 2011/492/EU in order to be able to engage with and provide direct support to the democratically elected authorities in your efforts to consolidate, reconcile and develop the country, in collaboration with other international partners. The European Union attaches the utmost importance to the provisions of Article 9 of the Cotonou Agreement, since respect for human rights, democratic institutions and the rule of law constitutes the essential basis of European Union-Guinea Bissau relations. The European Union will continue to closely follow the situation in the country. The political and socioeconomic challenges that the country faces are significant, but we are confident that you will endeavour to take, in dialogue with all political groups, the decisions that are necessary, both at economic and financial level, and in the crucial areas of security sector reform and the fight against impunity. The European Union remains firmly committed to its partnership with the people of Guinea Bissau. The present European Union decision to suspend the application of the appropriate measures and re-engage in dialogue and cooperation with the legitimate authorities is intended to provide new impetus to enhancing EU-Guinea Bissau relations, with the aim of normalising bilateral relations. However, the commitments made by Guinea Bissau in the framework of the Article 96 Consultation remain applicable and the European Union expects your Government to make all necessary efforts to achieve them as a matter of priority. The European Union calls on all parties to seize the momentum to move the country towards democratic stability, rule of law, respect of human rights and socioeconomic development. Yours faithfully, For the Council C. ASHTON High Representative For the Commission A. PIEBALGS Commissioner